DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 29 May, 2020.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities: 
At paragraph 0048, line 2, --to-- should be inserted immediately after “relative”.  
At paragraph 0058, line 3, --to-- should be inserted immediately after “relative”.
At paragraph 0064, line 2, “toll” should be changed to --tool--.
Appropriate correction is required.
Claim Objections
In claim 19, line 4, --to-- should be inserted following “relative”.
	In claim 21, line 3, --to-- should be inserted immediately following “relative”.
	In claim 27, line 2, insert --to--immediately following “relative”.
	In claim 29, line 3, insert --to--immediately following “relative”.
	Claims 30 and 31 are redundant and should be cancelled, as the limitations are recited in claim 19.
Allowable Subject Matter
	Claims 19-29 and 32 to 38 appear to be in condition for allowance at this time. The examiner considers US 6,050,544 (Meronek) to be the most relevant art, disclosing a wellbore tool section interconnection fluid coupling with first and second coupling members 10 and 12, a cylindrical housing as illustrated, input and output sections and the first coupling member has a valve element at 12, which 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Number US 6,237,632 (Smith, III) discloses a coupling 10 having a cylindrical body 15 with a bore which houses first and second valves 30, 40, the valves are energized to the close position by spring 32 and are actuate to the open position when connected to allow for fluid flow through the coupling, that enables reliable closing of the fluid flow and preventing fluid leakage upon disconnection.
United States Patent Publication Number US 2011/0094757 (Milkovisch et al.) discloses a coupling with first and second body portions, the first connector has a valve element that moves between open and closed positions when the body portions move towards or away from each other, see figure 7a and figure 7B.
This application is in condition for allowance except for the following formal matters: 
Note the objections to the specifications and claims, above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679